

PROMISSORY NOTE- CMC XXVIII
Indigo-Energy, Inc.


$370,000.00
Dated: 7-28-2009
Principal Amount
State of Nevada



Funding Date- On or before July 28, 2009
Due Date-  July 28, 2011


FOR VALUE RECEIVED, Three Hundred Seventy Thousand ($370,000.00), the
undersigned, Indigo-Energy, Inc., a Nevada Corporation, located at 701 N. Green
Valley Parkway, Suite 200, Henderson, NV 89074 (Borrowers) hereby promises to
pay to the order of Carr-Miller Capital (Maker) the sum of $333,290.96.  The
purpose of this funding is to meet the balance of the Global Finance Agreement
Section 2. a. ii) $500K for the third of six funding commitments, such amounts
included credit for the CMC Promissory Note XVI interest for April thru July
2009 in the amount of $36,709.04 (included in this note) plus the previously
received contributions of $75,000, $40,000 and $15,000.  Said sum shall be paid
in the manner following:


This Promissory Note shall bear simple Interest at ten percent (10%) per annum
from the Funding Date to the Due Date.


At the Due Date Borrower will repay the Note in the following manner:


Borrower will repay the Principal Amount along with outstanding Interest due
within 10 days of the Due Date via check to the Makers address.  Borrower may
pre-pay this note at any time without penalty by payment of Principal Amount and
pro-rata interest.


This Note shall at the option of the Maker be immediately due and payable upon
the occurrence of any of the following:


 
1-
Breach of any condition of any of the security interest.

 
2-
Upon the insolvency, dissolution, or liquidation of the Borrowers.



In the event this note shall be in default, and placed with an attorney for
collection, then the Borrower agrees to pay all reasonable attorney fees and
costs of collection. Payments not made within 10 days of due date shall be
subject to a late charge of 10% of said payment.  All payments hereunder shall
be made to the Maker.

 
 

--------------------------------------------------------------------------------

 

The Borrowers agree to be fully bound hereunder until this note shall be fully
paid and waive demand, presentment and protest and all notices thereto and
further agrees to remain bound, notwithstanding any extension, renewal,
modification, waiver, or other indulgence by the Maker or upon the discharge or
release of the Borrowers, or upon the exchange, substitution, or release of any
collateral granted as security for this Note.  No modification or indulgence by
Maker shall be binding unless in writing, and any indulgence for one occasion
shall not be an indulgence for any other or future occasion.  This Note shall
take effect as a sealed instrument and shall be construed, governed, and
enforced in accordance with the laws of the State of Nevada.


Signed the date recorded below:


   
 
   
 
Stanley L. Teeple, CFO
 
Date
 
Indigo-Energy, Inc.
     



Accepted by Maker:


   
 
   
 
   
Carr-Miller Capital
 
Date
 
TIN

 
PromNoteCMC XXVIII R
 
 
2

--------------------------------------------------------------------------------

 